USDC IN/ND case 3:19-cv-00990-DRL-MGG document 29 filed 04/12/21 page 1 of 11


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 RONALD WILLIAMS,

                     Petitioner,

        v.                                       CAUSE NO. 3:19-CV-990 DRL-MGG

 WARDEN,

                     Respondent.

                                   OPINION AND ORDER

      Ronald Williams, a prisoner without a lawyer, filed a habeas corpus petition

challenging his 2013 murder conviction in Allen County under cause number 02D06-

1304-MR-00004. After review, the court now denies his petition.

                                     BACKGROUND

      In deciding the petition, the court must presume the facts set forth by the state

courts are correct, unless Mr. Williams rebuts this presumption with clear and convincing

evidence. 28 U.S.C. § 2254(e)(1). On direct appeal, the Indiana Court of Appeals set forth

the facts underlying Mr. Williams’s conviction as follows:

      On March 14, 2013, Williams and some of his friends went to an Allen
      County social club, where they were searched for weapons before they
      could enter. After the club closed, Williams drove some friends home. In
      the car were Carolyn Bolden, Trisha VanCamp, Dexter King, Quintella
      Payne, and Mark Young. Williams first dropped Payne and King at their
      home. Williams asked who wanted to be dropped off next. Young replied
      that he wanted to be taken to Eden Green. Williams stated that he did not
      want to drive there because it was 3:00 a.m. and there were police in the
      area. Williams and Young got into an argument, which escalated as to
      which one of them had more “street credit.” Williams stopped the car in
      front of a house and entered it. Upon his return, Williams had his hand in
USDC IN/ND case 3:19-cv-00990-DRL-MGG document 29 filed 04/12/21 page 2 of 11


       his pocket and drove off. Young stated that he was not scared and that he
       could shoot Williams in the back of the head. VanCamp reminded Williams
       that he knew that Young did not have a gun. Williams continued to argue
       with Young and took a handgun out of his pocket. Williams stopped the
       car, and Bolden escaped and began to run. Williams and Young stepped
       out of the car and continued to argue. Williams pointed the gun at Young’s
       chin and chest area. VanCamp exited the car and began to run. As she was
       running, she heard “five, six, seven” shots. Bolden heard “more than three
       or four” shots.

       Arturo Cruz lived near where Williams had stopped the car. Cruz noticed
       two men near the car and saw one shoot the other. After the victim fell to
       the ground, the shooter continued to shoot him. The shooter then drove
       away. Cruz called the police. When police arrived they found Young lying
       in the road with multiple gunshot wounds, from which he died. The
       autopsy showed that Young suffered from a wound behind his left ear, a
       wound to his right ear, a wound to his lower abdomen, a wound to his left
       groin, and wounds to his right and left legs.

Williams v. State, 16 N.E.3d 1042 (Table), 2014 WL 3765756, 1 (Ind. Ct. App. July 13, 2014)

(internal citations omitted). The state subsequently charged Mr. Williams with murder,

and a jury found him guilty as charged. Id. He was sentenced to 65 years in prison. Id.

       On direct appeal, he challenged the sufficiency of the evidence and argued that

the trial court erred under state law in imposing his sentence. Id. at 2-3. The Indiana Court

of Appeals rejected these arguments and affirmed his conviction and sentence in all

respects. Id. at 3. He sought transfer to the Indiana Supreme Court raising the same two

claims. (ECF 18-6.) The petition was denied without comment. Williams v. Indiana, 18

N.E.3d 289 (Ind. 2014).

       In March 2015, he filed a state post-conviction petition. (ECF 18-7.) Following an

evidentiary hearing, the trial court denied the petition. (Id. at 3.) On appeal, Mr. Williams

argued that his trial counsel was ineffective in discouraging him from testifying, failing



                                             2
USDC IN/ND case 3:19-cv-00990-DRL-MGG document 29 filed 04/12/21 page 3 of 11


to investigate a potential witness, and failing to object to the admission of certain

evidence. Williams v. State, 126 N.E.3d 67 (Table), 2019 WL 2220422, 2-4 (Ind. Ct. App.

May 23, 2019). The Indiana Court of Appeals found no merit to these arguments and

affirmed the denial of post-conviction relief. Id. He did not seek review in the Indiana

Supreme Court. (ECF 1 at 2.)

       He then filed this federal habeas petition raising the following claims: (1) there was

insufficient evidence to support his conviction; (2) his sentence was “[i]nappropriate;” (3)

his counsel on direct appeal was ineffective in failing to raise a claim of ineffective

assistance of trial counsel; and (4) his trial counsel was ineffective on various grounds.

(ECF 1 at 4-5.)

                                        ANALYSIS

       Mr. Williams’s petition is governed by the provisions of the Anti-Terrorism and

Effective Death Penalty Act of 1996 (AEDPA), which allows a district court to issue a writ

of habeas corpus on behalf of a person in state custody “only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). The court can grant an application for habeas relief if it meets the stringent

requirements of 28 U.S.C. § 2254(d), set forth as follows:

              An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted with
       respect to any claim that was adjudicated on the merits in State court
       proceedings unless the adjudication of the claim—
              (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as determined
       by the Supreme Court of the United States; or




                                             3
USDC IN/ND case 3:19-cv-00990-DRL-MGG document 29 filed 04/12/21 page 4 of 11


              (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

       This standard is “difficult to meet” and “highly deferential.” Hoglund v. Neal, 959

F.3d 819, 832 (7th Cir. 2020) (quoting Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). “It is

not enough for a petitioner to show the state court’s application of federal law was

incorrect; rather, he must show the application was unreasonable, which is a

‘substantially higher threshold.’” Hoglund, 959 F.3d at 832 (quoting Schriro v. Landrigan,

550 U.S. 465, 473 (2007)). In effect, “[a] petitioner must show that the state court’s ruling

on the claim being presented in federal court was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility for

fair-minded disagreement.” Id. (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)).

       A.     Claim One—Insufficiency of Evidence.

       In claim one, Mr. Williams asserts that the evidence was insufficient to support his

conviction. (ECF 1 at 3.) Under the Due Process Clause of the Fourteenth Amendment, a

defendant cannot be convicted unless the state proves all the elements of the crime

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 316 (1979); In re Winship, 397

U.S. 358, 364 (1970). When considering a sufficiency of the evidence claim in a federal

habeas petition, the court must determine “whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319

(emphasis in original). The court’s role is limited, and it is not permitted to reweigh the

evidence or substitute its judgment for that of the factfinder. Id.; Ford v. Ahitow, 104 F.3d


                                              4
USDC IN/ND case 3:19-cv-00990-DRL-MGG document 29 filed 04/12/21 page 5 of 11


926, 938 (7th Cir. 1997). Additionally, the court must presume the facts set forth by the

state courts are correct unless Mr. Williams rebuts this presumption with clear and

convincing evidence. 28 U.S.C. § 2254(e)(1).

       Under Indiana law, a person commits murder when he or she “knowingly or

intentionally kills another human being.” Ind. Code § 35–42–1–1(1). In rejecting Mr.

Williams’s claim that there was insufficient evidence to support his murder conviction,

the Indiana Court of Appeals found as follows:

       VanCamp and Bolden testified that Williams was involved in a heated
       argument with Young and that Williams brandished a gun. VanCamp
       stated that she saw Williams point the gun at Young’s chin and chest before
       she ran. As she was running, VanCamp heard “five, six, seven” shots.
       Bolden also heard “more than three or four” shots. Cruz testified that he
       saw two men near a car and saw one man shoot the other multiple times,
       enter the car, and drive away.

Williams, 2014 WL 3765756 at 2 (internal alterations omitted). The court found this

evidence “more than sufficient” to support Mr. Williams’s murder conviction.1 Id.

       Mr. Williams does not clearly explain why he believes the evidence was

insufficient to support his conviction, other than to suggest generally that the testimony

of eyewitnesses “contradicts” the autopsy findings. (ECF 1 at 3.) This court has reviewed

the testimony of the pathologist who conducted Mr. Young’s autopsy, Dr. Shruti Shukla,

and finds no apparent conflict with the facts as determined by the Indiana Court of


1 In resolving this claim, the Indiana Court of Appeals applied a standard consistent with Jackson,
which it articulated as follows: “[W]e look to the evidence and reasonable inferences drawn
therefrom that support the verdict and will affirm the conviction if there is probative evidence
from which a reasonable trier of fact could have found the defendant guilty beyond a reasonable
doubt.” Williams, 2014 WL 3765756 at 2. Under AEDPA, a state court need not cite to or even be
aware of applicable Supreme Court case law, “so long as neither the reasoning nor the result of
the state-court decision contradicts” Supreme Court precedent. Early v. Packer, 537 U.S. 3, 8 (2002).


                                                 5
USDC IN/ND case 3:19-cv-00990-DRL-MGG document 29 filed 04/12/21 page 6 of 11


Appeals. Instead, Dr. Shukla’s testimony reflects that Mr. Young suffered multiple

gunshot wounds and died of his injuries. (Trial Tr. at 338-352.)

       To the extent Mr. Williams is asking this court to reweigh the evidence to make its

own determination of guilt or innocence, the court is not permitted to do so; instead, the

court must consider the evidence in the light most favorable to the prosecution. Jackson,

443 U.S. at 319; Ford, 104 F.3d at 939. Viewed in that light, there was ample evidence from

which a rational jury could have found the essential elements of the crime beyond a

reasonable doubt. Jackson, 443 U.S. at 319. The state court’s resolution of this claim was

not objectively unreasonable, so this claim is denied.

       B.     Claim Two—Inappropriate Sentence.

       In claim two, Mr. Williams argues that he received an “[i]nappropriate

sentence . . . in light of the nature of the offense and character of the Petitioner.” (ECF 1

at 3.) He does not clearly articulate the source of law underlying this claim, but it seems

he is relying on Indiana law. See Ind. App. R. 7(B) (providing that appellate court may

revise a sentence on appeal if it finds “that the sentence is inappropriate in light of the

nature of the offense and the character of the offender”). Indeed, the claim he raised in

state court challenging his sentence was framed entirely in terms of state law. (ECF 18-3

at 18-21.) That is how the Indiana Court of Appeals analyzed the claim. See Williams, 2014

WL 3765756 at 2-3. A claim that the trial court erred under state law in imposing his

sentence is not cognizable on federal habeas review. See 28 U.S.C. § 2254(a); Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991). This claim two does not entitle him to habeas relief.




                                             6
USDC IN/ND case 3:19-cv-00990-DRL-MGG document 29 filed 04/12/21 page 7 of 11


       C.     Claim Three—Ineffective Assistance on Direct Appeal.

       In claim three, Mr. Williams argues that his counsel on direct appeal was

ineffective in failing to raise a claim based on the failings of his trial counsel. (ECF 1 at 4.)

The respondent argues that this claim is procedurally defaulted. (ECF 18 at 8.)

       Before considering the merits of a habeas petition, the court must ensure that the

petitioner has exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A);

Hoglund, 959 F.3d at 832. The exhaustion requirement is premised on a recognition that

the state courts must be given the first opportunity to address and correct violations of

their prisoners’ federal rights. Davila v. Davis, 137 S. Ct. 2058, 2064 (2017); O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999). For that opportunity to be meaningful, the petitioner

must fairly present his constitutional claim in one complete round of state review. Baldwin

v. Reese, 541 U.S. 27, 30-31 (2004); Boerckel, 526 U.S. at 845. This includes seeking

discretionary review in the state court of last resort. Boerckel, 526 U.S. at 848.

       The companion procedural default doctrine, also rooted in comity concerns,

precludes a federal court from reaching the merits of a claim when the claim was

presented to the state courts and was denied on the basis of an adequate and independent

state procedural ground, or when the claim was not presented to the state courts and the

time for doing so has passed. Davila, 137 S. Ct. at 2064; Coleman v. Thompson, 501 U.S. 722,

735 (1991). A federal court may consider a defaulted claim only if the petitioner

establishes both “cause” to excuse his default and “actual prejudice resulting from the

alleged constitutional violation.” Crutchfield v. Dennison, 910 F.3d 968, 973 (7th Cir. 2018)

(citation and internal quotation marks omitted). “Cause is an objective factor external to


                                               7
USDC IN/ND case 3:19-cv-00990-DRL-MGG document 29 filed 04/12/21 page 8 of 11


the defense that impeded the presentation of the claim to the state courts,” and only

applies to factors that “cannot fairly be attributed to the prisoner.” Id. (citation and

internal quotation marks omitted).

       A review of the record reveals that Mr. Williams did not include this claim in his

post-conviction appeal, and he acknowledges as much in his petition. (ECF 1 at 4.) He

suggests, however, that the default should be excused because it was caused by the

failings of his post-conviction counsel. (Id.) Attorney error rising to the level of ineffective

assistance of counsel can be sufficient to excuse a procedural default. Davila, 137 S. Ct. at

2065. However, the record reflects that the default occurred at a time when Mr. Williams

was representing himself. Although Mr. Williams had counsel during the post-conviction

hearing in the trial court, he proceeded without counsel on appeal. (See ECF 18-9.) He did

not include this claim in his pro se appellate brief to the Indiana Court of Appeals, nor did

he seek review in the Indiana Supreme Court. His own failure to present these arguments

in one complete round of state review cannot be considered a factor “external to the

defense” that would excuse his default. Crutchfield, 910 F.3d at 973.

       Additionally, the exhaustion doctrine requires that an ineffective assistance claim

be presented to the state court as an independent claim before it may be used to establish

cause for a procedural default. Edwards v. Carpenter, 529 U.S. 446, 451-52 (2000). The

record reflects that Mr. Williams raised a cursory argument with the Indiana Court of

Appeals that his post-conviction counsel was ineffective (ECF 18-9), but he did not

present this claim to the Indiana Supreme Court. The time for doing so has long since




                                               8
USDC IN/ND case 3:19-cv-00990-DRL-MGG document 29 filed 04/12/21 page 9 of 11


passed, and he is therefore “fully defaulted” as to this claim. Dellinger v. Bowen, 301 F.3d

758, 767 (7th Cir. 2002). The court does not reach claim three on the merits.

       D.     Claim Four—Ineffective Assistance from Trial Counsel.

       In claim four, Mr. Williams asserts that his trial counsel was ineffective on various

grounds. (ECF 1 at 4.) The respondent argues that this claim is also procedurally

defaulted. (ECF 18 at 9.) The record reflects that Mr. Williams presented a claim of

ineffective assistance of trial counsel to the Indiana Court of Appeals on post-conviction

review, but he did not file a petition to transfer to the Indiana Supreme Court. His failure

to present this claim to the Indiana Supreme Court means that it is procedurally

defaulted. Baldwin, 541 U.S. at 30-31; Boerckel, 526 U.S. at 845.

       Mr. Williams again suggests that the failing was caused by his post-conviction

counsel; but, as outlined above, the default occurred at a stage when Mr. Williams was

representing himself. Additionally, as noted, he did not assert a claim of ineffective

assistance of post-conviction counsel in the state proceedings, so such a claim cannot be

used to excuse his procedural default in this proceeding. Edwards, 529 U.S. at 451-52;

Dellinger, 301 F.3d at 767. Therefore, the court does not reach this claim on the merits.

       E.     Stay.

       Mr. Williams did not file a traverse in support of his petition, despite being given

four extensions of time and a total of nearly nine months to do so. The court granted him

a final extension until April 1, 2021, to file a traverse, but warned him that no further

extensions would be granted. That deadline has passed and no traverse was filed; instead,

Mr. Williams filed a two-page motion asking for a stay of the case “until such time [as]


                                              9
USDC IN/ND case 3:19-cv-00990-DRL-MGG document 29 filed 04/12/21 page 10 of 11


 the lower court(s) have had the opportunity to hear the pertinent issues.” (ECF 28.) He

 does not identify what “pertinent issues” he is referring to, nor does he explain what

 proceedings (if any) remain pending in the state courts. As outlined above, Mr. Williams

 already pursued a direct appeal and a post-conviction petition. To the extent he is

 attempting to invoke the stay-and-abeyance procedure outlined in Rhines v. Weber, 544

 U.S. 269, 277 (2005), that procedure applies to unexhausted claims. The respondent does

 not argue that any of Mr. Williams’s claims are unexhausted. Rather, the respondent

 argues—and the court agrees—that his claims are without merit under AEDPA, not

 cognizable on federal habeas review, or procedurally defaulted. There is no indication

 that a stay under Rhines would allow him to remedy these problems. Therefore, the court

 will not grant him a stay.

        F.     Certificate of Appealability.

        Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, the court must

 either issue or deny a certificate of appealability in all cases where it enters a final order

 adverse to the petitioner. To obtain a certificate of appealability, the petitioner must make

 a substantial showing of the denial of a constitutional right by establishing “that

 reasonable jurists could debate whether (or, for that matter, agree that) the petition

 should have been resolved in a different manner or that the issues presented were

 adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

 484 (2000) (internal quotation marks and citation omitted). For the reasons fully explained

 above, Mr. Williams’s claims are procedurally defaulted, not cognizable in this

 proceeding, or otherwise without merit under AEDPA standards. The court finds no


                                               10
USDC IN/ND case 3:19-cv-00990-DRL-MGG document 29 filed 04/12/21 page 11 of 11


 basis to conclude that reasonable jurists would debate the outcome of the petition or find

 a reason to encourage Mr. Williams to proceed further. Accordingly, the court declines

 to issue him a certificate of appealability.

                                        CONCLUSION

        For these reasons, the court DENIES the motion for a stay (ECF 28), the petition

 (ECF 1), and a certificate of appealability, and DIRECTS the clerk to close this case.

        SO ORDERED.

        April 12, 2021                               s/ Damon R. Leichty
                                                     Judge, United States District Court




                                                11
